Citation Nr: 0525492	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2000, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In November 
2000, the Board remanded the case to the RO for additional 
development.

In September 2002, the Board granted entitlement to a 
permanent and total disability rating for pension purposes, 
denied entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with degenerative changes, 
and notified the veteran that it was undertaking additional 
development on the matter of entitlement to service 
connection for a right knee disorder pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2)).  The Board notes that 
38 C.F.R. § 19.9(a)(2) was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Subsequently, in August 2003, the case was again 
remanded.  The case is again before the Board for final 
appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (the Board is obligated by law to ensure that the RO 
complies with its directives).  
 

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence. 

2.  A right knee disability is not related to a disease or 
injury in service and was not caused or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred; a right knee disability is not proximately due to 
or the result of any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in March 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done by way of the 
March 2004 notice letter.  In this case, the veteran's claim 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statement of the case, and numerous letters over 
the years (including  the March 2004 VCAA letter) informed 
the veteran of the  information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was needed to 
substantiate his claim.  The VCAA letter specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, records 
from the Social Security Administration, communications from 
the Texas Workers Compensation and the veteran's vocational 
rehabilitation file as well as several VA examination 
reports.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's entry examination and service medical records 
reveal no pertinent complaints or findings involving the 
right knee.  In November 1992, the veteran twisted his right 
leg while working at a rodeo.  He stated that the knee felt 
fine.  On examination, the knee appeared normal, without 
edema or effusion.  Range of motion was full and 
unrestricted.  At the time of the veteran's service 
separation examination of October 1994, the lower extremities 
were found to be normal, except for a right ankle fracture 
with associated reflex sympathetic dystrophy; the veteran 
wore a brace.  

The veteran was afforded a VA examination in January 1995.  
The veteran walked slowly, favoring the left leg.  He wore a 
soft brace on the right ankle.  Full range or motion of the 
knees and right ankle was demonstrated.  All motions of the 
right ankle were reportedly painful.  There were no findings 
or abnormalities of the right knee.   

An April 1997 prescription form from Bassam A. Hamid, MD 
notes that the veteran had an injury to the right knee.  

A May 1997 letter from Omer A. Ilahi, MD, indicates that the 
veteran fell at work in April 1997 with trauma to his left 
knee.  He felt give-way in that knee.  A left knee 
arthroscopy for a left knee meniscal tear and partial 
synovectomy for synovitis was performed at a private facility 
in May 1997.

The veteran was evaluated at a private facility in June 1997 
for status post left knee scope.  The veteran reported that 
he fell on bilateral knees at work; he was lifting an object 
off a shelf over his head when he twisted to avoid dropping 
the object and hitting people.  He then fell down onto his 
knees.  Past surgical history was noted as right ankle 
surgery in December 1993.  Right lower extremity strength was 
grossly 5/5.  The veteran was limited in certain functions 
secondary to inability to put full weight bearing on the left 
knee.  There were no pertinent right knee assessments.  

Private medical records dated in July 1997 of J. Kevin Horn, 
MD show that the veteran was 6 weeks status post knee 
arthroscopy.  It was noted that the veteran began complaining 
of some right knee pain.  Examination demonstrated full range 
of motion, without instability.  The doctor opined that the 
veteran had right knee patellofemoral pain and irritation 
from overuse of that knee, but the left knee was improving.  

Private medical records dated in October 1997 show that the 
veteran was seen with a chief complaint of left knee 
problems.  It was noted that the veteran was at work getting 
a tire out of a tire rack when he fell over some boxes and 
landed on both knees.  The veteran stated that the left knee 
had continued to give out on him since surgery.  In November 
1997, arthroscopic abrasion chondroplasty to the medial 
femoral condyle and left patella; resection tear of the left 
medial meniscus and lateral release of the left patella were 
performed.  The associated private hospital report indicates 
that the veteran injured his left knee at work in April 1997.

A February 1998 letter from David Suchowiecky, MD, states 
that the veteran's chief complaint was left and right knee 
pain with right ankle pain.  It was noted that the veteran 
sustained an on-the-job injury in April 1997 while working as 
an automotive mechanic.  The veteran related that he had 
fallen on his knees while trying to get a tire down from a 
shelf.  

Private medical records dated in March 1998 show that the 
veteran was treated for complaints of popping of the right 
knee.  It was noted that the veteran injured both knees at 
work when he fell on his knees.  The date of the injury was 
listed as April 1997.  Arthroscopy of the right knee was 
performed.  The final diagnoses were tears of the right 
medial and right lateral meniscus; chondromalacia of the 
right patella; and dislocation of the right patella.      

A letter dated in March 1998 from William F. Donovan, MD, 
states that the veteran underwent reconstructive surgery of 
his right knee in March 1998 as a result of an accident in 
April 1997.  This was repeated in an April 1998 letter.  

VA outpatient treatment records dated in March 1998 show that 
the veteran had been attending the foot clinic for chronic 
right ankle pain.  Current complaints were noted to be 
chronic right ankle pain and bilateral knee pain.  Under 
prior medical history, it was also noted that the veteran 
related that his physical disabilities began while he was in 
the military.  While doing physical training, he twisted his 
right ankle on the running track, which resulted in continued 
pain and an unstable joint.  Subsequent visits proved the 
veteran to continue with complains of pain and instability of 
the joint.  In April 1997, while working, the veteran stated 
that he lost his balance as the result of his ankle 
instability and resulted in a fall that injured the knees.  
The impression was per history, bony abnormalities.    

The veteran's claim for service connection for right knee 
disability was received in May 1998.  

A July 1998 letter from Mark W. Maffet, MD, indicates that 
the veteran was seen with a complaint of pain of both knees 
from a work-related injury in April 1997.  Apparently the 
veteran tripped over some tires and fell directly onto the 
anterior aspect of his knees.  The impression was bilateral 
severe anterior knee pain syndrome.  

August and September 1998 letters from David Suchowiecky, MD, 
state that the veteran had attended a chronic pain management 
program for an on-the-job injury in which he injured his 
right knee, left knee and right ankle.  The current diagnosis 
was bilateral knee pain.  

During VA examination of October 1998, the veteran's history 
was noted to include ankle injury with residuals that was 
incurred in service and a 1997 work injury to the knees.  The 
pertinent impression was history of work-related injury to 
the right knee, status post surgery.  The examiner opined 
that the veteran's current symptoms were a result of the 
work-related injury and only had a minimal relation to the 
previous service-related injury.  

An October 1998 letter of Page Nelson, MD, shows that he 
accomplished a physical examination in October 1998 as well 
as a review of medical records that were available for the 
purpose of determining an impairment rating, maximum medical 
improvement date, return to work status, and medical 
treatment.  A synopsis of available medical information 
includes the history of falling at work in April 1997 with 
resultant knee injury.  Specifically, the veteran was trying 
to get a tire down off a stack, when he slipped and fell, 
ending up with his knees across a box.  His current chief 
complaint was knee problems.  Physical examination focused 
only on the knees.    

SSA records also include a September 1999 medical report of 
Derek A. Martin, DC, who stated that he saw the veteran in 
September 1999 for evaluation to determine his level of 
permanent whole person impairment.  The veteran reported that 
in April 1997 he was pulling a tire off a rack at work.  
Customers were walking in and were about to be hit by the 
tire, so he pulled it to the side to prevent this.  The tire 
reportedly pulled him to the ground and his ankle gave out as 
he fell onto some boxes, following which he landed on the 
concrete with his knees.  

A Vocational Evaluation was completed by Richard L. Moore, 
Ph.D., of the Professional Rehabilitation Consultants, Inc., 
in March 2000.  The veteran reported a bilateral knee 
condition that occurred in 1992 during a fall in service in 
which he strained both knees.  Reinjuries occurred in 1993 
and 1997.  

The veteran testified at a videoconference hearing before the 
Board in April 2000.  The veteran stated that he was badly 
injured at work when his ankle went out and he fell over some 
boxes onto concrete.  Hearing transcript (T.) 5.   

The veteran's records and disability determination by the 
Social Security Administration (SSA) were received in July 
2001.  For SSA disability benefits purposes, the veteran's 
disability was found to have begun in October 1997; the 
primary diagnosis was bilateral knee arthritis.  Records 
include a May 1999 private medical report of Ajay K. 
Aggarwal, MD, who first saw the veteran in October 1998.  The 
history of the present illness went back to April 1997 when 
the veteran fell over boxes of concrete at work.  Another May 
1999 report of Page Nelson, MD, indicates that the veteran 
was first seen at that office in May 1998.  The veteran's 
history included a chief complaint of problems with the knees 
after he had slipped and fallen.  The chief complaint was 
knee pain.  This examiner's opinion was that the veteran has 
pre-existing degenerative disease of the knees, which made 
itself apparent at the time of the fall.  

VA Pain Consult notes dated in September 2001 record a 
history of chronic bilateral knee pain related to a workers 
compensation injury.  

The veteran underwent VA examination in April 2002, with the 
same examiner who conducted the October 1998 VA examination.  
The veteran's claims file was available to the examiner for 
review.  Following physical examination, the pertinent 
impression was history of work-related injury, right knee.  
X-rays of the right knee were unchanged with only mild to 
moderate degenerative change.  With regard to a right knee 
injury inservice, there were no service medical records to 
support this allegation.  It appeared that the first right 
knee injury ever documented was in April 1997.  Currently, 
the veteran manifested minimal objective findings with regard 
to the right knee.  Based on objective criteria, the examiner 
was unable to explain either the magnitude or perpetuation of 
the veteran's current symptoms based on significant 
orthopedic pathology.   

Service connection is in effect for frontal sinusitis and 
residuals of a right ankle sprain.  A February 1998 rating 
decision denied the veteran's request to reopen a claim for 
service connection for left knee disability.  The veteran was 
notified of that decision in a March 1998 letter; he did not 
appeal and that decision became final.  

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).  When a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis 

The veteran's service medical records do not reflect any 
complaints, treatment or a diagnosis of a right knee 
disability.  Although the service records reflect that the 
veteran was seen following an injury in 1992, the right knee 
appeared fully normal; no disability was assessed.  Notably, 
at the time of his service separation examination in October 
1994, his lower extremities were within normal limits as to 
the knees.  Thereafter, there is no evidence of a right knee 
problem until the veteran had a work injury in April 1997.  

In October 1998 and April 2002, the veteran underwent VA 
examinations.  During these examinations, the examiner 
reviewed the claims file and observed in the veteran's 
presence that the service medical records did not support his 
allegation of right knee injury/residuals during service.  
The examiner provided no diagnosis or opinion that the 
veteran's post-service right knee problems are causally 
related to service.  This is highly probative evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (In this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  [The Board] is not 
free to substitute its own judgment for that of such an 
expert).  

The Board recognizes that the record contains other post-
service reports by the veteran that he injured his right knee 
during service, including on Vocational Rehabilitation 
assessment in 2000 and VA outpatient treatment records of 
March 1998.  However, as noted above, the competent and 
probative medical opinion does not causally relate the post-
service right knee disability to any incident in service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

The veteran points to the statement of a May 1999 report of 
Page Nelson, MD, to support his claim.  In that opinion, Dr. 
Nelson stated that the veteran had pre-existing degenerative 
disease of the knees, which made itself apparent at the time 
of the fall [in 1997].  In July 1997, Dr. Horn referred to 
right patellofemoral pain and irritation which were linked to 
overuse of the right knee, but that the left knee was 
improving.  The Board finds that neither of these statements 
is probative of service connection.  Rather, both statements 
do not tend to link the etiology of the right knee 
disability, first manifest years after service, to service.  
The 2002 VA examiner also had these reports and all other 
service and post-service records to review and ultimately 
found no nexus to service.  See Owens v. Brown, 7 Vet. App. 
429 (1995) (the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so).   

Given the absence of findings in the service medical records 
and the highly probative VA examiner's observations that do 
not support the claim of a nexus to service, service 
connection is not warranted on a direct basis.  38 C.F.R. 
§ 3.303.  

The veteran also contends that his right knee disability is 
secondary to his service-connected right ankle disorder in 
some fashion.  Service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995).  Simply on this basis, the VA examiner 
in October 1998 essentially found that the veteran's right 
knee disability was more likely than not related to the 1997 
work injury.  On another review in 2002 by this same 
examiner, there was no link to service or service-connected 
disability found.  Thus, the competent and probative evidence 
weighs against the claim for secondary service connection.  
Id.    

Alternatively, the veteran contends through hearing testimony 
and in other statements that he was badly injured at work in 
1997 when his ankle gave way and he fell.  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board initially observes that the 1997 medical statements 
and records contemporaneous to the time of the work injury 
indicate no relation to the right ankle.  That is, the 
doctors note the history of the circumstances surrounding the 
work injury and resulting knee trauma, with no reference to 
the right ankle (April 1997 of Dr. Hamid; May 1997 or Dr. 
Ilahi; June 1997 private report; July 1997 or Dr. Horn; 
October 1997 and private hospital report of November 1997).  
It was not until 1998, the same year that the veteran filed 
for compensation benefits, that the veteran's reported 
history regarding the accident included narrative associating 
the incident to the service-connected right ankle.  The Board 
finds more probative the details of the reports of the 
accident that are closer in time to medical treatment (1997).  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

Additionally, the Board finds that the lack of a nexus 
opinion by the VA examiner in 2002 is highly probative since 
this examiner had the claims file to review in conjunction 
with all of the various theories of entitlement.  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), an opinion 
may be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion.  Wood v. 
Derwinski, 1 Vet. App. 190, 191-192 (1991).  In the absence 
of probative medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability, service connection must be denied.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  Consequently, the Board 
cannot conclude that service connection is in order on a 
secondary basis.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right knee disability 
is denied. 




	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 


